Citation Nr: 0836834	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  06-09 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material has been received to reopen a 
service connection claim for a bilateral knee disability.

2.  Entitlement to service connection for erectile 
dysfunction (impotence), claimed as secondary to service-
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The veteran served on active duty from October 1958 to April 
1959, from October 1960 to February 1969, and from June 1969 
to February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied 
service connection for impotence, and declined to reopen a 
service connection claim for a bilateral knee disability.  

Herein, the Board has reopened the veteran's service 
connection claim for a bilateral knee disability.  The 
reopened claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2002 rating decision denied the veteran's 
service connection claim for a bilateral knee disability; the 
veteran did not file a timely appeal following appropriate 
notice, and that decision became final.

2.  Evidence received since the September 2002 rating 
decision raises a reasonable possibility of substantiating 
the service connection claim for a bilateral knee disability. 

3.  Resolving any doubt in the veteran's favor, the medical 
evidence shows that the veteran's erectile dysfunction is 
related to his service-connected diabetes mellitus.  





CONCLUSIONS OF LAW

1.  The September 2002 rating decision denying the veteran's 
service connection claim for a bilateral knee disability is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).

2.  Evidence received since the September 2002 rating 
decision that denied the service connection claim for a 
bilateral knee disability is new and material, and the 
veteran's service connection claim for such disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2007).

3.  Resolving all doubt in the veteran's favor, his erectile 
dysfunction is shown to be related to his service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.310 (2007); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
veteran's new and material evidence claim for a bilateral 
knee disability, and service connection claim for erectile 
dysfunction, the Board concludes that the VCAA does not 
preclude the Board from adjudicating these claims.  This is 
so because the Board is taking action favorable to the 
veteran by reopening his service connection claim for a 
bilateral knee disability, and granting service connection 
for erectile dysfunction.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).
A.  New and Material Claim

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

In a May 1981 decision, the RO denied service connection for 
arthritis of multiple joints, as there was no evidence that 
the veteran had been diagnosed with arthritis at that time.  
The veteran was notified of that decision, and he did not 
file a timely appeal and that decision became final.  
38 U.S.C.A. § 4005 (1976); 38 C.F.R. §§ 3.104, 19.118, 19.13 
(1980). 

In a September 2002 decision, the RO denied service 
connection for a bilateral knee disability, and the veteran 
was notified of that decision in the same month.  The veteran 
did not file a timely appeal and that decision became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

Based on the procedural history outlined above, the last 
final decision was issued in September 2002.  Since the 
September 2002 rating decision is final, the veteran's claim 
of service connection for a bilateral knee disability may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2007); Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

Under the controlling regulation, "new" evidence is defined 
as evidence not previously submitted to agency decision- 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

When the veteran's service connection claim for a bilateral 
knee disability was denied in September 2002, the claims 
folder consisted of service treatment records (with the 
exception of those dated from October 1958 to January 1968), 
VA medical evidence, private medical evidence, and the 
veteran's contentions.  The RO, in September 2002, indicated 
that, while the veteran complained of right knee pain in 
service, there was no evidence of trauma, nor was a knee 
condition diagnosed.  The RO afforded the veteran a VA 
examination in 2002, but he failed to report.  The claim was 
therefore denied.

Evidence received since the September 2002 rating decision 
includes additional VA and private medical evidence, and the 
veteran's contentions.  

On review, the Board finds that new and material evidence has 
been submitted subsequent to the September 2002 rating 
decision to reopen the service connection claim for a 
bilateral knee disability.  On his substantive appeal 
received in March 2006, the veteran attributes his bilateral 
knee disability to the cold and wet weather in Vietnam, and 
as a result of jumping in and out of planes.  His service 
treatment records show bilateral knee complaints.  Further, 
the veteran served in Vietnam and one of his military 
occupational specialties included being a helicopter 
repairman supervisor.  Presuming the veteran's newly received 
statements credible, the Board finds that such evidence, when 
coupled with the service treatment records and personnel 
records, are material to his claim, and therefore sufficient 
to reopen the service connection claim for a bilateral knee 
disability.  Accordingly, the above-described new evidence, 
either by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the bilateral knee disability.  38 
C.F.R. § 3.156 (2007).  It raises a reasonable possibility of 
establishing the claim.  Id.  Therefore, the evidence is 
considered new and material for the purpose of reopening the 
service connection claims for a bilateral knee disability.  
Accordingly, the service connection claim is reopened.

B.  Secondary Service Connection Claim

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2007).  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303(d) (2007).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus  established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

In this case, the veteran seeks service connection for 
erectile dysfunction.  He does not contend nor does the 
evidence show that he developed erectile dysfunction during 
service.  Rather, he states that such disability is related 
to his service-connected diabetes mellitus.  

Medical evidence of record shows a current diagnosis of 
erectile dysfunction.  The earliest evidence of erectile 
dysfunction of record is a 1997 private treatment note.

With regard to etiology of the veteran's erectile 
dysfunction, the record contains various opinions.  In this 
regard, according to a January 2005 VA "Diabetes Mellitus" 
examination report, the examiner's impressions included 
diabetes mellitus, type II, diagnosed in 2002, and erectile 
dysfunction, secondary to diabetes and hypertension. 

According to October 2005 correspondence, Dr. T.L., the 
veteran's private physician who reportedly treated the 
veteran for eight years, stated that the veteran's erectile 
dysfunction is a complication of his diabetic peripheral 
neuropathy.  The physician further noted that "[e]vidently, 
his diabetes diagnosis is service-connected and since his 
erectile dysfunction is directly related to this problem, it 
should be considered service connected as well."

In February 2006, the veteran underwent another VA "Diabetes 
Mellitus" examination.  The VA examiner noted that the 
veteran's erectile dysfunction started much earlier than the 
onset of diabetes mellitus, but had worsened in the past few 
years.   The examiner concluded that the veteran's erectile 
dysfunction is most likely due to many causes, including age, 
hypertension and related medications, as well as his service-
connected diabetes mellitus.

Based on the foregoing, the Board finds that, although the 
veteran's erectile dysfunction had its onset prior to the 
onset of his diabetes, the medical evidence suggests that the 
erectile dysfunction has worsened since his diabetes mellitus 
diagnosis in 2002.  Thus, the veteran's erectile dysfunction 
is essentially aggravated by his service-connected diabetes 
mellitus.  Accordingly, resolving any doubt in the veteran's 
favor, the Board finds that the veteran's erectile 
dysfunction is related to his service-connected diabetes 
mellitus, and service connection is warranted.  


ORDER

New and material evidence has been received to reopen a 
service connection claim for a bilateral knee disability; to 
that extent, the claim is allowed.

Entitlement to service connection for erectile dysfunction is 
granted. 


REMAND

The Board, herein, has reopened the veteran's service 
connection claim for a bilateral knee disability.  Prior to 
analyzing the claim on the merits, the Board finds that 
further development is necessary.

As noted, the medical evidence of record shows that the 
veteran has a current bilateral knee disability, variously 
diagnosed as degenerative joint disease, medial meniscus 
tears, tendinitis (left), and bursitis (left).    

According to his March 2006 substantive appeal, the veteran 
indicated that his bilateral knee disability had its onset 
during service due the cold and wet weather in Vietnam, as 
well as due to jumping in and out of helicopters.   As noted, 
his service personnel records show that the veteran had 
Vietnam service, and his military occupational specialties 
include helicopter repair supervisor.

Service treatment records dated in 1970 show complaints of 
aches in the joints, to include both knees.  In 1970, the 
veteran was placed on profile for "possible gouty 
arthritis."  A consultation report dated in November 1978 
shows complaints of bilateral knee pain; and on examination, 
there was evidence of swelling, effusion, and redness.  In 
1980, the veteran was placed on profile for polyarthralgias 
in the lower extremities.

The veteran has not yet been afforded a VA examination to 
ascertain the etiology of his current bilateral knee 
disability.  Thus, the Board finds that a VA examination is 
necessary, as the evidence indicates that the bilateral knee 
disability "may be associated" with military service.   See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
joints examination to determine the 
etiology of any currently diagnosed 
disability of the knee.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  The examiner should provide 
a comprehensive report, and provide a 
complete rationale for any conclusions 
reached.

The examiner should note all disabilities 
of either knee currently shown.  For each 
knee disability diagnosed, the examiner 
is requested to provide an opinion as to 
whether there is a 50 percent probability 
or greater that any current disability of 
the knee is related to the veteran's 
active service.  Any opinion should be 
reconciled with the service treatment 
records showing complaints of bilateral 
knee pain, and the profiles for gouty 
arthritis and polyarthralgias.  

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the veteran's service 
connection claim for a bilateral knee 
disability.  All applicable laws and 
regulations should be considered.  If any 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2007).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


